         Case 3:15-cr-00438-JO        Document 163        Filed 10/26/18   Page 1 of 1




Ruben L. Iñiguez
Assistant Federal Public Defender
101 SW Main Street, Suite 1700
Portland, Oregon 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Email: ruben_iniguez@fd.org
Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,
                                                       Case No. 3:15-cr-00438-JO-1
                                Plaintiff,
                                                       NOTICE OF APPEAL
                        v.

 WINSTON SHROUT,

                               Defendant.

       Notice is hereby given that the defendant, Winston Shrout, appeals to the United States

Court of Appeals for the Ninth Circuit from the Judgment entered on October 22, 2018, by Senior

U.S. District Judge Robert E. Jones [ECF 161], including, but not limited to, the conviction,

sentence, pretrial motions, and bail determinations.

       Respectfully submitted on October 26, 2018.


                                             /s/ Ruben L. Iñiguez
                                             Ruben L. Iñiguez
                                             Assistant Federal Public Defender



Page 1- NOTICE OF APPEAL
